DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment file on 02/16/2021, for application SN 16/372,176 has been received and entered into record.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The references listed on the information disclosure statement (IDS) have been considered by the examiner.
Claims 1 – 11 are currently pending for examination, of which claims 1-11 are amended.

Response to Amendment
Claim rejections under section 35 USC 112 have been withdrawn from the rejection in response to the amendments to claims 3-11.
Claim rejection under section 35 USC 101 have been withdrawn in response to the amendment to claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20190131810) 1 in view of Waters (US 20180183340 A1), hereinafter Waters.

Lim discloses a power supply device [Fig. 6B battery device (102)] comprising: 
a controller that executes a sequence compliant with a USB (Universal Serial Bus) standard [FIG.6A/6B control circuit (640) which performs USB authentication (641)], 
a connector that receives one end of a USB cable, the USB cable including an electric power line and a communication line [connection terminal (626) that connects to a USB type-C which includes a power terminal (VBUS) and CC terminal, par. 88], 
a power supply unit that receives electric power from outside the power supply device based on wireless power feed [battery (627) acts as power supply unit, where “the external electronic device 102 may wirelessly transmit/receive   power   through   the   wireless power transmission/reception module”, par. 72-73. In other words, the battery unit may receive wireless power from outside the device] and  
[switch unit (624) where “the control circuit 620/640 may provide power supplied from the battery 627 to the electronic device 101 through the connection terminal 626 in the state in which the switch of the switch unit 624 is connected”, par. 88. The switch unit may include at least one MOSFET transistor (i.e. digital gate circuit), par. 98. Note the switching unit is connected between the battery (627) and connection terminal (626), inherently the VBUS (power line) of the connection terminal], 
wherein in response to the controller detecting that another end of the USB cable is connected to a connection destination based on an electric characteristic change in the communication line of the USB cable while the electrical connection between the power supply unit and the electric power line of the USB cable is disabled by the gate circuit [“the control circuit 620/640 may be configured to detect a connection with the electronic device 101 through the connection terminal 626, acquire identification information from the electronic device 101, provide power regulated using the power regulator 630 to the electronic device 101 through the connection terminal 626 in a state in which the switch unit 624 is open when the identification information meets a first predetermined condition”, par. 112. The other ned of the USB cable is detected through a voltage change along a CC pin “pin CCl 510-5 of the electronic device 101 may be used for supplying power (VCONN) for an IC for recognizing the battery device 102”, par. 83.], 
wherein in response to the power supply unit increasing the output voltage to the first voltage, the controller transmits an enable signal to the gate circuit so that the gate circuit enables [after the device is authenticated and output supplied voltage is increased to a predetermined value, control is provided to the switch unit (624) to connect the power line of the source device to that of the sink device, see par. 98].
Lim does not discloses that in response to the detection of a connection, the controller disables a signal transmission to the connection destination via the communication line of the USB cable, 
wherein in response to disabling the signal transmission, the controller instructs the power supply unit to increase an output voltage to a first voltage, and 
	
Waters teach after a USB cable is detected,
 a controller disables a signal transmission to the connection destination via the communication line of the USB cable [FIG. 5 a state at which the signal transmission line (104) to the connected USB device is disconnected by switch (180), at this time the signal transmission with the destination through the communication line is disabled. “Turning off the switch 180 and effectively removing the pull-up resistor from the circuit emulates a disconnection of the sink device 80. The voltage auto-detection PD controller 120 may perform the process of learning the power supply voltages and then turn on switch 180”, par. 37], 
wherein in response to disabling the signal transmission, the controller instructs the power supply unit to increase an output voltage to a first voltage [after the disconnection, the PD controller enters a state of learning the power supply voltages, par. 37. At this state, and after a valid sink is attached (by determination step (220) Fig. 6), a first voltage is applied to VBUS of the USB cable (222)], and 

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic device of Lim per the teachings of Waters to implement a switch between the signal transmission line of the USB cable to be disabled after an attached device is detected to supply a first voltage. One would have been motivated to do so for safe operation of the sink device, see Waters, par. 12-14.
	
Regarding claim 2,
Lim and Waters disclose the power supply device according to claim 1. 
Lim does not disclose a detector that detects an output voltage from the power supply unit, wherein the sequence controller instructs the power supply 10unit to output a first voltage and determines whether an output voltage from the power supply unit reaches a first voltage, based on an output voltage detected by the detector.
 Waters further teaches a detector that detects the output voltage from the power supply unit, wherein the sequence controller instructs the power supply 10unit to output the first voltage and determines whether the output voltage from the power supply unit reaches the first voltage, based on the output voltage detected by the detector (upon detection of the sink device 80 (e.g., by monitoring the voltage level on the CC1 or CC2 conductors), the voltage auto-detection PD controller 120 begins a process of identifying the various voltages that the power supply 102 can produce. The voltage auto-detection PD controller 120 may perform this process by iteratively cycling through the various combinations of the CTL1 and CTL2 signals. For each combination of the CTL1 and CTL2 control signals, the voltage auto-detection PD controller 120 measures the value of its output voltage VOUT and stores the measured value (e.g., in non-volatile memory internal to or otherwise accessible to the controller). The voltage auto-detection PD controller 120 may wait for a predetermined period of time to allow the VOUT voltage to settle before making the measurement using, for example, an ADC internal to the voltage auto-detection PD controller 120. After cycling through the various combinations of CTL1 and CTL2, the voltage auto-detection PD controller 120 may advertise the measured voltages to the sink device 80 as described above [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current invention to have modified the teachings of Lim, implementing the voltage auto-detection PD controller taught by Waters. This can be reached by a simple substitution of one known equivalent element (voltage auto-detection PD controller with its configuration network, taught by Waters) for another (PD controller, disclosed by Lim) to obtain predictable results (an electronic power supply device capable of own power output detection). The combination of the voltage auto-detection PD controller with its configuration network (Figure 2) in Waters differ from the PD IC (642 Figure 6B or 623 Figure 6A) in Lim such that (the voltage auto-detection PD controller measures a value of an output voltage from the power supply Abstract, Waters), advantageously over (transmit[ing] and receiv[ing] a control signal for supplying power [0092], Lim). Incorporation of a voltage auto-detection controller (from Waters) and implementation of the mentioned in an electronics device inherited to supply power, via the disclosed USB specifications, is obvious to one of ordinary skill in the art and would have yield predictable results taught by the two references (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). 

Regarding claim 3,
Claim 3 recites a controller with features all performed as recited in claim 1 and is therefore rejected accordingly under the same rationale. Note that Lim also teaches a controller (control circuit 640 of Fig. 6B) and a sequence controller (PD IC 642 and/or MCU 643).

Regarding claim 4, 
Lim and Waters disclose the controller according to claim 3. 
Lim further discloses a gate circuit placed between the power supply unit and the electric power line, wherein, in response to the output voltage of the power supply unit being increased to the first voltage, the sequence controller transmits an enable signal to the gate circuit so that the gate circuit enables the electrical connection between the power supply unit and the electric power line of the USB cable to supply the electric power to the connection destination via the electric power line of the USB cable [“the processor 120 may charge the battery 189 with the supplied first power in the state in which the switch of the switch unit 624 of the battery device 102 is connected”, par. 102].

Regarding claim 5,
Lim and Waters disclose the controller according to claim 3. 
Lim may not explicitly disclose wherein the sequence controller determines that an output voltage from the power supply unit reaches the first voltage when a predetermined time elapses from a time point to issue an instruction to output a first voltage to the power supply unit.
	Waters teaches a sequence controller determines that the output voltage from the power supply unit reaches the first voltage when a predetermined time elapses from a time when an instruction to output a first voltage is issued to the power supply unit (the source detects the presence of the sink by measuring the DC voltage on the CC conductor. At one voltage level or range of voltages, the source determines that no sink is attached, and at a different level or range of voltages, the source determines that a sink is attached. The source then may verify that the voltage on the CC conductor stabilizes for a predetermined period of time (e.g., between 100 ms and 200 ms) for debounce purposes. Per the applicable specification, the source then applies a predetermined voltage (e.g., 5V) to the power wire (referred to as the voltage bus (VBUS) in the USB PD specification) of the cable within 475 ms [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lim and Waters to meet the claim limitations. The two PD controllers in both reference give instructions and read voltages from the power supply unit before providing them to a sink device. The USB PD specification describes a time required for the power supply provide a predetermined voltage onto the VBUS line. Where in the Lim reference, the measurement of a first voltage and providing it to the VBUS line as described in this limitation. One would have been motivated to make such a modification to provide a power supply's power distribution capabilities that are dynamically determined (Lim [0015]).

Regarding claim 6,
Lim and Waters disclose the controller of claim3.

Waters teaches a detector that detects the output voltage from the power supply unit, wherein the sequence controller determines that the output 5voltage from the power supply unit reaches the first voltage based on the output voltage detected by the detector (the voltage auto-detection PD controller 120 measures the value of its output voltage VOUT and stores the measured value (e.g., in non-volatile memory internal to or otherwise accessible to the controller). The voltage auto-detection PD controller 120 may wait for a predetermined period of time to allow the VOUT voltage to settle before making the measurement using, for example, an ADC internal to the voltage auto-detection PD controller 120 [0026]).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to implement simple hardware elements taught by Waters and implement the sequence controller disclosed by Lim which is described to interact with information about the power supply unit to realize the functionality of this limitation. Electric components used for detecting/dividing voltage are well understood in the art and their behavior is predictable. Also, additional implementation of the sequence controller, i.e. MCU, in Lim is well understood in the art and produce predictable results. Therefore, a person having ordinary skill in the art can implement a simple hardware its function to meet the claim limitation. One would have been motivated to make such a modification to provide a power supply's power distribution capabilities that are dynamically determined (Lim [0015]).


Regarding claim 7,
Lim and Waters disclose the controller of claim 3. 
Lim does not exactly disclose wherein the sequence controller determines whether an output 10voltage from the power supply unit reaches the first voltage, based on information about an output voltage from the power supply unit, the information being acquired by communication with the power supply unit.
	Waters teaches wherein the sequence controller determines that the output 10voltage from the power supply unit reaches the first voltage based on information about the output voltage from the power supply unit, the information being acquired by communication with the power supply unit (Operations 208-214 describe an iterative loop in which the voltage auto-detection PD controller 120 of the power source device learns the various voltages that the power supply can generate. At 208, the method includes the voltage auto-detection PD controller 120 settings to cause the power supply to generate a first output voltage (VOUT). In some embodiments, the voltage auto-detection PD controller may adjust the control signals CTL1 and CTL2 to thereby cause the power supply to generate a particular output voltage based on the optical feedback signal as described above. At 210, the method may include waiting for a particular period of time before measuring (at 212) the output voltage (VOUT) from the power supply [0041]).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as taught by Waters, to determine whether an output 10voltage from the power supply unit reaches the first voltage, based on information about an output voltage from the power supply unit, the information being acquired by communication with the power KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007))

Regarding claim 8,
Lim and Waters disclose the controller of claim 3.
Lim further discloses that the power supply unit receives the electric power from outside based on wireless power feed (each of the electronic device 101 and the external electronic device 102 may have a wireless power transmission/reception module for wirelessly transmitting/receiving power therein and the electronic device 101 and the external electronic device 102 may wirelessly transmit/receive power through the wireless power transmission/reception module [0072]).

Regarding claim 9,
Lim and Waters disclose the controller of claim 3. 
Lim further discloses a processor (643 Figure 6B) coupled to the signal transmission module and the power supply control module (performing the steps of communication, authentication, and power supply and control [0108]-[0109] through a connection terminal (626 Figure 6B)), wherein the processor executes a control program stored in a non-transitory computer readable storage medium to enable the sequence controller (the authentication information executed in the MCU (643 Figure 6B) is stored in a memory device (629 Figure 6B) and is prepared for the control circuit (640 Figure 6B, see at least [0099] and [0115]-[0116]).

Regarding claim 10,
Lim and Waters disclose the controller of claim 3.
Lim further discloses Lim further discloses wherein, after the electrical connection between power supply unit and the electric power line of the USB cable is enabled, the sequence controller increases a voltage of the electric power line to a second voltage from the first 5voltage based on a negotiation with the connection destination (the battery device 102 may include a connection terminal for the connection with the electronic device 101 through the USB cable at the exterior thereof and include at least one battery inside the battery device 102. The battery device 102 may include a power regulator for regulating power supplied from the battery and supplying the regulated power to the electronic device 101 and a switch for opening or connecting a path between the battery and the electronic device connected through the connection terminal. The battery device 102 may include at least one control circuit for detecting the connection with the electronic device 101 through the connection terminal, acquiring identification information from the electronic device, boosting or reducing the voltage for power of the battery according to whether the identification information meets a predetermined condition, or providing the power of the battery to the electronic device [0073], the control circuit 620 of the battery device 102 may detect the connection with the electronic device 101 through the connection terminal 626 and acquire identification information from the electronic device 101. When the identification information meets a first predetermined condition, the control circuit 620 may provide power regulated by the power regulator 630 to the electronic device 101 through the connection terminal 626 in the state in which the switch of the switch unit 624 is open. When the identification information meets a second predetermined condition, the control circuit 620 may provide power supplied from the battery 627 to the electronic device 101 through the connection terminal 626 in the state in which the switch of the switch unit 624 is connected [0088])

Regarding claim 11,
Claim 10 recites a non-transitory computer readable storage medium storing a program that when executed performs a process that is performed as recited in claim 1 and is therefore rejected according under the same rationale. Note that Lim also teaches an MCU (643) of control circuit (640) executing instructions from memory (629).

Response to Arguments
Applicant argues:The cited references, taken individually or in combination, fail to disclose or suggest the features of amended independent claim 1, particularly with respect to the features of:
wherein in response to the controller detecting that another end of the USB cable is connected to a connection destination based on an electric characteristic change in the communication line of the USB cable while the electrical connection between the power 
wherein in response to disabling the signal transmission, the controller instructs the power supply unit to increase an output voltage to a first voltage, and
wherein in response to the power supply unit increasing the output voltage to the first voltage, the controller transmits an enable signal to the gate circuit so that the gate circuit enables the electrical connection between the power supply unit and the electric power line of the USB cable to supply the electric power to the connection destination via the electric power line of the USB cable.

Examiner respectfully disagrees:
In response to the first limitation, Lim discloses all features of detecting the connection, this feature is apparent in at least Fig. 7 (710) and by hardware features of Fig. 6 (connection terminal 626) and the accompanying disclosure thereof. Although Lim does not disclose the step of disabling the signal transmission after a connection is detected, Waters teach a state of the voltage learning of the PD controller (120 Fig. 5) where the signal transmission is disabled through switch (180). This gives time for the PD controller (120) to generate various output voltages and advertise them to the sink device, see Waters 34, 35 and 37. 
With respect to the second limitation argued, Waters teaches this limitation in Fig. 6 step (222), that is providing a first voltage after the step of detection (220) and before the step of advertising various voltages (224), the first voltage is provided. See at least par. 37, Waters. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.S./Examiner, Art Unit 2186                                                                                                                                                                                                        


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186